DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The election with traverse filed June 9, 2021 is acknowledged and has been entered.  
Applicant has elected the species of the invention in which the antibody exhibits antigen binding activity that varies with pH, in which the antibody binds to IgE, and in which the antibody has an Fc region that is a variant of the Fc region of SEQ ID NO: 13 and comprises the amino acid sequence of SEQ ID NO: 13 but for the replacement of the amino acids at positions 235, 239, 236, 252, 254, 256, 434, 436, 438, and 440 by arginine, lysine, arginine, tyrosine, threonine, glutamine, tyrosine, valine, arginine, and glutamine, respectively.

2.	Claims 30-54 are pending in the application.  Claims 31,1 36,2 38,3 39-44, 46, 47, and 50-52,4 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) invention or species of invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 9, 2021.

3.	Claims 30, 32-35, 37, 45, 48, 49, 53, and 54 are currently under prosecution.

Information Disclosure Statement
4.	The information disclosures filed to date have been considered.  An initialed copy of each is enclosed.
Notably, one or more of the disclosure statements filed to date lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 30, 32-35, 37, 45, 48, 49, 53, and 54 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely August 22, 2018.

Election/Restrictions
6.	Applicant's traversal of the propriety of the restriction and election requirement set forth in the Office action mailed December 11, 2020 is acknowledged.  
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	With regard to the requirement to elect it is noted that Applicant has argued that the claimed species of the invention do not necessarily have mutually exclusive properties in that some antibodies that have an antigen binding affinity that varies with pH also have an antigen binding affinity that varies depending upon calcium ion concentration.
	In response according to claim 30, for example, the antibody exhibits “antigen- binding activity [that] varies depending upon pH as described in (1) below, or on calcium ion concentration as described in (2) below”, such that it stands to reason that the claims are drawn in the alternative to either an antibody having an antigen binding affinity that 5  Therefore it is presumed that the elected species of the invention utilizes an antibody having an antigen binding affinity that varies with pH, and not an antibody having antigen binding affinity that varies depending upon calcium ion concentration.  If however the elected species of the invention utilizes an antibody that exhibits antigen binding activity that varies depending upon both pH and calcium ion concentration then Applicant should state clearly for the record that is indeed the case; in which case it would seem a partial rejoinder would be appropriate.   
In further response to Applicant’s remarks, it aptly noted that the specification describes only one antibody that specifically binds to IgE in a pH-dependent manner.6  It is not immediately clear if this antibody, which is designated "clone 278 antibody", is described by this application as being an antibody having antigen binding activity that varies with calcium ion concentration.7  If not, and provided this antibody has the structural 
	Otherwise, it is submitted that the inventions are patentably distinct for the reasons set forth in the preceding Office action mailed December 11, 2020.
	Because the inventions are patentably distinct for such reasons, the search and considerations necessary to examine the merit of claims directed to any one invention are not the same, nor are they coextensive with the search and considerations necessary to examine the merit of claims drawn to any other invention.  Because different searches and considerations would have to be made in order to examine the merit of claims directed to any one invention, the examination of claims directed to more than one invention would be a serious burden.  
	As explained previously, since the inventions have been shown to be patentably distinct, each from the others, and because the examination of more than one could not be made without serious burden, it is proper to restrict each from the other. See M.P.E.P. § 803.
	Moreover, as also explained in the preceding Office action, restriction for examination purposes, as has been indicated, is proper since the inventions are independent or distinct for the reasons provided and there would be a serious search and examination burden, if restriction were not required, because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
	Therefore, in light of the various grounds of rejection of the claims directed to the elected invention that follow, it is apparent that more than one of such reasons applies in this case, which indicate that the restriction and election requirement have been properly made. 
Accordingly, the restriction and election requirement set forth in the Office action mailed December 11, 2020 is deemed proper and therefore made FINAL.

Claim Objections
7.	Claim 35 is objected to as being drawn in the alternative to the subject matter of a non-elected invention (i.e., an invention other than the elected invention in which the antibody binds to IgE).
Here it is noted that Applicant was advised that at page 4 of the Office action mailed December 11, 2020 that “[upon] the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141” and at page 3 that the claims shall be restricted, if no generic claim is finally held to be allowable, to the single disclosed species elected for prosecution on the merits.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

10.	Claims 30, 32-35, 37, 45, 48, 49, 53, and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 30, 32-35, 37, 45, 48, 49, 53, and 54 are indefinite for the following reasons:
	The claims are drawn to a method of reducing the amount of an antigen in the blood of a subject, said method comprising identifying a subject as being in need of a reduction in the amount of the antigen in the subject's blood, but it cannot be ascertained to whom the claims are directed or how and by what criteria the claimed subject is identified.  Even considering the claims in light of the specification it is submitted that the claims are so broad as to be indefinite since it is unclear when a subject is to be regarded as being in need of a reduction in the amount of an antigen in his or her blood.  So when is a subject in need of a reduction in the amount of an antigen?  How might one determine if a subject in need of a reduction in the amount of an antigen?  By what criteria must the practitioner identify a subject as being a subject in need of a reduction in the amount of an antigen?  
	Notably the specification describes a very large number of "antigens" (see, e.g., pages 39-43 of the specification); however it is unclear when a subject should be regarded as being in need of a reduction in the amount of most, if not all, of the antigens that are specifically named. 
Even if the antigen is, for example, IgE,8 when is a subject to be regarded as being in need of a reduction of IgE in the plasma so as to be identified as a subject that should be treated as in accordance with the claims?  How might one determine if a subject in need of a reduction in the amount of IgE?  Must the subject be a subject having a particular disorder or disease?  Must the subject be having an allergic reaction to an allergen or other substance?  Must the subject be in anaphylactic shock?  By what criteria must the practitioner identify a subject as being a subject in need of a reduction in the amount of IgE?  

Given the vagueness of the claims, it would seem that the claims merely represent an invitation to one skilled in the art (e.g., a clinician) to determine when or why any given subject (i.e., a member of the public) could or should be treated so as to reduce the amount of an antigen occurring in their blood; but if that is the case then the claims are drawn to an invention that has yet to be completed.  Is it Applicant's intent to lay claim to a method of reducing the amount of an antigen in the blood of subject for whatever reason that may exist or which has yet to be determined or is the invention regarded as being suitably and effectively used in the practical sense in the here and now and if so for what particular reasons?  Again, is the invention regarded as a method for reducing an allergic response to an allergen, which is mediated by IgE, where it would make sense to reduce the amount of IgE in the blood of the subject having the allergic reaction?  If so then why else?  If not then when?
Here Applicant is again reminded that in accordance with a fairly recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is again reminded that in determining whether the claims satisfy the requirement set forth under § 112, second paragraph, M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly 
With regard to § 112, second paragraph, M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112, second paragraph, M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention9.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.
So, yes, it is understood that the subject is one identified as being in need of a reduction in the amount of an antigen in their blood, but what is not clear is how and why?  When is a subject to be regarded as being a subject in need of a reduction in the amount of an antigen in their blood?  How does the practitioner know or determine how to ascertain whether or not any given subject, as a member of the public, is in need of a 
Looking again at the long list of “antigens” to which the claims might be directed, it is noted that serum albumin is listed.  Serum albumin is present in the blood but when is it present in the blood of a subject in such abundance that the subject might benefit from a reduction in the amount thereof?  Is there a disease or disorder associated with a relative overabundance of serum albumin that affects subjects, which might be treated by reducing the amount of serum albumin in the blood of the subject?  If so what is this disease or disorder?  Should the subject to whom the claims are directed have this disease or disorder?  If not then how does one know or determine if any given subject is to be regarded as a subject in need of a reduction of serum albumin in the blood?  When should the invention be practiced to reduce the amount of serum albumin in the blood of a subject?  In some instances it might make sense to reduce the amount of an “antigen” in the blood of a subject.  For example, if the antigen is a toxin such as Botulinum toxin or a Clostridium perfringens toxin, since any amount of the toxin might be harmful or deleterious, it would seem a reduction of the amount of the toxin in the blood of a subject might be beneficial; but in many instances (e.g., such as that in which the “antigen” is serum albumin) it is not at all apparent why one should practice the claimed invention to reduce the amount of an "antigen" in the blood of a subject.  When is a subject a subject in need of a reduction of receptors for hormone and growth factors?  Which receptors are those?  Why would a subject have an overabundance of such receptors?  Is there a disease or disorder associated with an overabundance of such receptors, which might occur in a subject, which should be treated by reducing the amount of the receptors in the blood of the subject?  As another example, according to the disclosure the antigen might be "CA125"10 and although serum concentrations of CA-125 have been described as potentially diagnostic of endometriosis11, why would a subject be in need of a reduction 
So, once again, given this issue, it is submitted that the claims are not merely broad but so vague as to be indefinite.  It cannot be ascertained what subject matter is regarded as the invention and what subject matter is not.

11.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 30, 32-35, 37, 45, 48, 49, 53, and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the 
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a method of reducing the amount of an antigen in the blood of a subject, said method comprising identifying a subject as being in need of a reduction in the amount of the antigen in the subject's blood, but it cannot be ascertained to whom the claims are directed or how and by what criteria the claimed subject (i.e., the subject to whom the claims are directed) is identified.  Even considering the claims in light of the specification it is submitted that the claims are so broad as to be indefinite since it is unclear when a subject is to be regarded as being in need of a reduction in the amount of an antigen in his or her blood.  So when is a subject in need In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Accordingly it is submitted that the specification would not reasonably convey to the skilled artisan Applicant's possession of the claimed invention as of the filing date of this application so as to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
Applicant has elected the particular species of the invention in which the antibody that is administered to the subject binds to IgE, such that the antigen that is to be reduced is IgE.  The problem is that the specification does not describe the subject in need of a reduction in the amount of IgE in the blood as being a subject suffering from any particular disease that might be diagnosed.  So then how is it that one skilled in the art should be able to know or determine the identity of the claimed subject (i.e., the subject to whom the claims refer who is to be treated using the claimed invention in order to reduce the amount of IgE or any other antigen in their blood), considering the fact the specification fails to describe that subject with any of requisite clarity and particularity necessary to permit the artisan to immediately identify that subject, apart from having to first complete the inventive process to discover the identity of the subject?  If the subject to whom the claims are directed is not described by the specification how then is the claimed invention to be practiced?  Certainly one would not proceed to practice the claimed invention by randomly selecting individuals and then measuring the amounts of IgE in their blood to determine if any have an unusual abundance of the antigen; but even then why would 
Arguendo, while it might be presumed based upon knowledge in the art that the claimed invention could possibly be used to treat, for example, allergic asthma by reducing the amount of IgE in the blood of a subject suffering from the condition, why then is the invention to be practiced in every other case in which the antigen is something other than IgE?  Why should one practice the invention to reduce the amount of any antigen selected from the group consisting of 4-1BB, 4Dc, 6-keto-PGF1a, 8-iso-PGF2a, 8-oxo-dG, A1 adenosine receptor, A33, ACE, ACE-2, activin, activin A, activin AB, activin B, activin C, activin RIA, activin RIA ALK-2, activin RIB ALK-4, activin RIIA, activin RIIB, ADAM, ADAM 10, ADAM 12, ADAM 15, ADAM17/TACE, ADAMS, ADAM9, ADAMTS, ADAMTS4, ADAMTS5, addressin, aFGF, ALCAM, ALK, ALK-1, ALK-7, alpha-1-antitrypsin, alpha-V/beta-1 antagonist, ANG, Ang, APAF-1, APE, APJ, APP, APRIL, AR, ARC, ART, artemin, anti-Id, ASPARTIC, atrial natriuretic peptide, av/b3 integrin, Axl, b2M, B7-1, B7-2, B7-H, B-lymphocyte stimulating factor (BlyS), BACE, BACE-1, Bad, BAFF, BAFF-R, Bag-1, BAK, Bax, BCA-1, BCAM, Bcl, BCMA, BDNF, b-ECGF, bFGF, BID, Bik, BIM, BLC, BL-CAM, BLK, BMP, BMP-2 BMP-2a, BMP-3 Osteogenin, BMP-4 BMP-2b, BMP-5, BMP-6 Vgr-1, BMP-7 (OP-1), BMP-8 (BMP-8a, OP-2), BMPR, BMPR-IA (ALK-3), BMPR-IB (ALK-6), BRK-2, RPK-1, BMPR-II (BRK-3), BMP, b-NGF, BOK, bombesin, bone-derived neurotrophic factor, BPDE, BPDE-DNA, BTC, complement factor 3 (C3), C3a, C4, C5, C5a, C10, CA125, CAD-8, calcitonin, cAMP, carcinoembryonic antigen (CEA), cancer associated antigen, cathepsin A, cathepsin B, cathepsin C/DPPI, cathepsin D, cathepsin E, cathepsin H, cathepsin L, cathepsin 0, cathepsin S, cathepsin V, cathepsin X/Z/P, CBL, CCI, CCK2, CCL, CCL1, CCL11, CCL12, CCL13, CCL14, CCL15, CCL16, CCL17, CCL18, CCL19, CCL2, CCL20, CCL21, CCL22, CCL23, CCL24, CCL25, CCL26, CCL27, CCL28, CCL3, CCL4, CCL5, CCL6, CCL7, CCL8, CCL9/10, CCR, CCR1, CCR10, CCR10, CCR2, CCR3, CCR4, CCR5, CCR6, CCR7, CCR8, CCR9, 
It would seem that the actual inventive work of discovering when and why the amount of any given antigen should be reduced using the claimed invention would be left for subsequent inventors to complete;12 and as that is the case, it is submitted that the specification fails to describe the claimed invention with the requisite clarity and particularity to permit the skilled artisan to immediately know or ascertain the identity of the subject to whom the claims are directed, as well as the identity of the antigen that is present in the blood the subject that should be reduced in amount.  As a consequence the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.  
“[G]eneralized language may not suffice if it does not convey the detailed identity University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
 Adequate written description requires more than a mere statement that it is part of the invention.  “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a subject and an antigen in the blood of a subject that should be reduced for whatever reasons; without such a subject and without such an antigen, it is impossible to practice the invention. 
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of the subject and the antigen in the blood of the subject that could be reduced using the claimed invention in order to yield some as yet to be determined benefit or advantage.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994).  Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Turning to a different issue, the claims are drawn to a method of reducing an antigen in the blood of a subject, said method comprising identifying a subject and administering to the subject an antibody, so as to somehow cause in a reduction in the amount of the antigen in the subject's blood.  While it is not particularly clear how these steps will effectively reduce the antigen in the blood of the subject,13 the claims are directed to any of a genus of structurally disparate antibodies that are only described in terms of the function that each must have, i.e., the ability to bind to an antigen in the blood receptor-binding activity that is greater than that the Fc region of a native human IgG molecule; or according to claim 48, the antibody has at pH 7.4 a higher affinity for an inhibitory Fc receptor (e.g., human FcRIIb) than it does for an activating Fc receptor (e.g., human FcRIIa).  However, while the antibody must comprise an Fc domain and two antigen-binding domains, neither the Fc domain nor the antigen-binding domains need have any particular structure; and since the claimed antibody need not have any particular structure, it is described by its functional attributes alone.  Such a description is insufficient to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.  The particular reasons why this is so have been provided in the preceding Office action and are reiterated in the paragraphs that follow, but in general one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Here Applicant is advised that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was “ready for patenting” such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because the claims encompass a genus of antibodies having particular binding properties, but which otherwise have substantially disparate structures, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual 
In this case it would seem that the disclosure might only be regarded as a mere invitation to one skilled in the art to complete the inventive process and discover an antibody having a binding activity affected by pH, which might be used as the claimed invention is intended to reduce the amount of an antigen in the plasma of a subject determined to be in need of such treatment, whenever that might ever actually be determined to be the case.
Here it is aptly noted that with regard to the elected invention it appears the specification describes only one antibody that specifically binds to IgE in a pH-dependent manner.  This antibody, which is designated “clone 278 antibody” or simply antibody "278", is not reasonably regarded as representative of the claimed genus, as a whole, of antibodies comprising at least one antigen binding domain having antigen binding activity that varies depending upon pH.  This is because the claimed antibody does not have any particular material or structural features that are shared by antibody 278.  In fact since only according to claim 35 must the claimed antibody even have the ability to bind to any one particular antigen (e.g., IgE), it is apparent that antibody 278 is not even reasonably representative of the claimed genus of molecules, as a whole, even in terms of its function.  
So, in this case, the claims are directed to any of plurality of structurally and functionally disparate antibodies (in that the antibodies need not bind to any one particular antigen), which need not share any one particularly identifying structural  or functional feature with any other and more importantly need not have any one particularly identifying structural feature that correlates with their common ability to bind to different antigens with a KD(pH 5.8)/KD(pH 7.4) value of 2.
Here it is aptly noted that the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 
In addition, Applicant is duly reminded of the recent decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
Furthermore, Applicant is reminded that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
While one could test a plurality of antibodies that bind to any of the very large number of “antigens” to which the claims are directed to determine which, if any, have the requisite functional characteristics of the claimed antibody, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So again, in this case, it seems the actual inventive work of producing at least a substantial number of the antibodies that must be used in practicing the claimed invention as intended would be left for subsequent inventors to complete.  
Then, from the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, 

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

The artisan cannot predict whether any given antibody that binds to an antigen (e.g., IgE) will be found to be an antibody that has the requisite functional properties that are recited by the claims.  It is well known in the art that the consequence of structural alterations upon antigen binding affinity are unpredictable.14  Therefore it is clear that the only means by which the claimed invention might ever be practiced is empirical and therefore Applicant is reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
So, in summary, it is submitted that in this case, because the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed process, so as to achieve the claimed objective or effect.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Then, since the claims are not necessarily limited to known materials having the properties of the claimed antibody, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

14.	Claims 30, 32-35, 37, 45, 48, 49, 53, and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using any process that is encompassed by the claims, which is taught by the prior art, does not reasonably provide enablement for using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice15), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that it is possible to find and use an antibody, which regardless of its structure or its antigen binding specificity, exhibits antigen binding activity that varies depending upon pH such that the antibody binds to any given antigen, provided that the antigen is an antigen in a subject’s blood, which is present at a level of abundance, which would 
 and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify, and then use, an antibody having the requisite functional characteristics; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 102
15.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

16.	Claims 30, 32-35, 37, 45, 48, 49, 53, and 54 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2012/0321620-A1.
	To begin, Applicant is reminded that as explained above claims 30, 32-35, 37, 45, 48, 49, 53, and 54 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed because those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  As explained, in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  So, in this case, because the claims are rejected under 35 U.S.C. § 112, first paragraph, as failing to satisfy the written description and enablement requirements, the effective filing date of the claims is deemed the filing date of the instant application, namely August 22, 2018.  Therefore U.S. Patent Application Publication No. 2012/0321620-A1, which was published December 20, 2012, is available as prior art under 35 U.S.C. §102(b).
	U.S. Patent Application Publication No. 2012/0321620-A1 (Chu et al.) teaches variants of Fc regions having increased affinity for FcRIIb including variants comprising an amino acid sequence in which the amino acid at position 328 has been replaced by tyrosine, including antibodies that specifically bind to IgE, as well as methods for treating unwanted inflammatory immune reactions mediated by IgE comprising administering to a subject having an unwanted inflammatory immune reactions mediated by IgE an effective amount of an anti-IgE antibody comprising an Fc region having increased affinity for FcRIIb, wherein said Fc region comprises an amino acid sequence in which the amino acid at position 328 has been replaced by tyrosine; see entire document (e.g., paragraphs [0144] and [0277]).  Chu et al. teaches the antibody comprising the variant Fc region may be monospecific or bispecific and comprise antigen binding domains that bind to one or more antigens or the same or different epitopes (see, e.g., paragraph [0007]).  
	Because the Fc region described by the prior art is structurally identical to the Fc region to which the claims are directed the Fc region described by the prior art is fully expected to have all of the functional properties of the Fc region to which the claims are directed; and accordingly, absent a showing of any difference, it is submitted that the disclosure of the antibodies and the methods noted above by Chu et al. anticipates the 
	Here, for additional clarity, it is noted that the ability of at least one of the antigen binding domains of the antibody to bind to IgE with a KD(pH 5.8)/KD(pH 7.4) value of 2 or higher is an inherent property determined by the structure of the at least one antigen binding domain and/or the whole of the antibody.  In this instance, the particular structural features of the antigen binding domain of the antibody are not specified by the claims and it is not evident why the antibody described by the prior art, which is structurally indistinguishable from the antibody to which the claims are directed, should not be reasonably expected to be an antibody exhibiting the ability to bind to IgE with the requisite affinities at different pH values (i.e., the functional equivalent of the antibody to which the instant claims are directed).  So, because the claims do not specify the structural features of the antibody’s antigen binding domain, the claims do not distinguish the claimed antibody from the antibody that is described by the prior art and it must be presumed that the antibody described by the prior art will have the functional properties of the antibody according to the claims.  Moreover, since the claims do not specify the structural features that determine the ability of the antigen binding domain of the antibody to bind with the requisite affinities depending upon the pH or calcium ion concentration, it is reasonably presumed that any antibody that specifically binds to IgE has the requisite functional properties.  Therefore, absent a showing of any differences, the prior art’s antibody, which functions to specifically bind to IgE and which comprises an Fc domain having the requisite structure, is deemed the same as the antibody of the instant claims.  Then, even if it is conceivable that the antibody described the prior may not have the requisite binding activities that vary depending upon pH and/or calcium ion concentrations, Applicant is reminded that the Office lacks the resources and facilities for examining and comparing Applicant's product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural, and functional characteristics as the claimed antibody.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed antibody is different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).
.

17.	Claims 30, 32-35, 37, 45, 48, 49, 53, and 54 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2012/0321620-A1.
	U.S. Patent Application Publication No. 2012/0321620-A1 (Chu et al.) teaches variants of Fc regions having increased affinity for FcRIIb including variants comprising an amino acid sequence in which the amino acid at position 328 has been replaced by tyrosine, including antibodies that specifically bind to IgE, as well as methods for treating unwanted inflammatory immune reactions mediated by IgE comprising administering to a subject having an unwanted inflammatory immune reactions mediated by IgE an effective amount of an anti-IgE antibody comprising an Fc region having increased affinity for FcRIIb, wherein said Fc region comprises an amino acid sequence in which the amino acid at position 328 has been replaced by tyrosine; see entire document (e.g., paragraphs [0144] and [0277]).  Chu et al. teaches the antibody comprising the variant Fc region may be monospecific or bispecific and comprise antigen binding domains that bind to one or more antigens or the same or different epitopes (see, e.g., paragraph [0007]).  
	Because the Fc region described by the prior art is structurally identical to the Fc region to which the claims are directed the Fc region described by the prior art is fully expected to have all of the functional properties of the Fc region to which the claims are directed; and accordingly, absent a showing of any difference, it is submitted that the disclosure of the antibodies and the methods noted above by Chu et al. anticipates the claimed invention. 
	Here, for additional clarity, it is noted that the ability of at least one of the antigen binding domains of the antibody to bind to IgE with a KD(pH 5.8)/KD(pH 7.4) value of 2 or higher is an inherent property determined by the structure of the at least one antigen binding domain and/or the whole of the antibody.  In this instance, the particular structural features of the antigen binding domain of the antibody are not specified by the claims and See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).
	It is suggested that this issue be resolved by amending the claims to structurally distinguish the claimed antibody from that described by the prior art or otherwise to provide factual evidence that the antibody described by the prior art lack the requisite functional properties.
  
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

19.	Claims 30, 33, 34, 37, 53, and 54 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 60 and 61 of copending Application No. 14/349,884.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
The claims of the copending application are drawn to a method for decreasing the number of an antigen being present in an extracellular space or more particularly plasma, 16 into contact with a cell expressing a sugar chain receptor in vivo.  It would seem therefore that the claimed inventions are so substantially similar that for the most part, the claimed subject matter would be seen as an obvious variation of the subject matter claimed in the copending application.  For example, although the claims of the copending application do not expressly teach the antigen binding molecule is an antibody, which comprises two antigen binding domains and an Fc region, according to the claims the antigen binding molecule comprises an antigen binding domain and an FcRn binding domain (i.e., an Fc region); therefore, an antibody would been seen as an obvious variant thereof of the antigen binding molecule.  The claims of the copending application do not describe the antigen-binding molecule as being bispecific (such that the antibody comprises antigen binding domains that bind to different epitopes of different antigens)  but it is submitted that a bispecific antibody is an obvious variant of the antigen-binding molecule to which the claims of the patent are directed.  In addition, it would be obvious to practice the claimed method according to the claims of the patent by administering an additional antigen-binding molecule (e.g., an antibody) to a subject, so as decrease the number of an antigen present in the subject’s plasma, wherein said additional antibody is also capable of removing an antigen from plasma of the subject.  These antibodies might be administered together in one admixture or separately; either way it is submitted that the invention according to claim 53 and 54 of the instant application are obvious variations of the invention to which the claims of the patent is drawn.  Finally, although the claims of the patent do not recite a step by which an individual in need of having an antigen removed from the individual's plasma is identified, it would be obvious to do so. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

20.	Claims 30, 33, 34, 37, 53, and 54 are directed to an invention not patentably distinct from claims 60 and 61 of commonly assigned copending Application No. 14/349,884.  although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above provisional rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 14/347,321, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

21.	Claims 30, 32-34, 37, 53, and 54 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,472,623.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
The claims of the patent are drawn to a method of removing an antigen from plasma, the method comprising administering an antibody to an individual in need of having an antigen removed from the individual's plasma, wherein the antibody binds to the antigen through the antigen-binding domain of the antibody and has a KD(pH5.8)/KD(pH7.4) value, defined as the ratio of KD for the antigen at pH 5.8 and KD for the antigen at pH 7.4, of 40 to 1,000.17  It is submitted that the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent . 

22.	Claims 30, 32-34, 37, 53, and 54 are directed to an invention not patentably distinct from claims 1-21 of commonly assigned U.S. Patent No. 10,472,623.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 10,472,623, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

23.	Claims 30, 32-34, 37, 53, and 54 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,890,377.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
The claims of the patent are drawn a method of removing an antigen from plasma, the method comprising identifying an individual in need of having an antigen removed from the individual's plasma, providing an antibody that binds to the antigen through the antigen-binding domain of the antibody and has a KD(pH5.8)/KD(pH7.4) value, defined as the ratio of KD for the antigen at pH 5.8 and KD for the antigen at pH 7.4, of 2 to 10,000, and administering the antibody to the individual. 18  It is submitted that the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  For example, although the claims of the patent do not expressly teach the antibody comprises two antigen binding domains and an Fc region, according to the claims the antibody is an IgG molecule; therefore, it would seem that the antibody referred to by the instant claims, if not the same as the antibody referred to by the claims of the patent, is an obvious variant thereof.  The claims of the patent do not describe the antibody as being bispecific (such that the antibody comprises antigen binding domains that bind to different epitopes of different .
  
24.	Claims 30, 32-34, 37, 53, and 54 are directed to an invention not patentably distinct from claims 1-24 of commonly assigned U.S. Patent No. 9,890,377.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 9,890,377, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

Conclusion
25.	No claim is allowed.

26.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
U.S. Patent Application Publication No. 2014/0086916-A1 (Zha et al.) teaches variants of Fc regions having increased affinity for FcRIIb including variants comprising an amino acid sequence in which the amino acid at position 328 has been replaced by tyrosine, including antibodies that specifically bind to IgE, as well as methods for treating unwanted inflammatory immune reactions mediated by IgE.
U.S. Patent Application Publication No. 2014/0363428-A1 (Igawa et al.) teaches anti-IgE antibody 278 and variants thereof comprising an Fc region in which the amino acid at position 328 has been replaced by tyrosine.
	U.S. Patent Application Publication No. 2014/0335089-A1 (Igawa et al.) teaches anti-IgE antibody 278 and variants thereof comprising an Fc region in which the amino acid at position 328 has been replaced by tyrosine.
	WO2007114325-A (Igawa et al.) teaches variants of Fc regions with special properties.
U.S. Patent Application Publication No. 2014/0112926-A1 (Liu et al.) teaches variants of Fc regions having increased affinity for FcR including variants comprising an amino acid sequence in which the amino acid at position 328 has been replaced.
U.S. Patent Application Publication No. 2009/0142340-A1 (Lazar et al.) teaches variants of Fc regions having increased affinity for FcR including variants comprising an amino acid sequence in which the amino acid at position 328 has been replaced.

27.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
October 21, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant has elected the species of the invention in which the antibody exhibits antigen binding activity that varies with pH.
        
        2 IgE is not a monomer and therefore claim 36 does not read on the elected species of invention in which the antigen is IgE.
        
        3 Applicant has elected the species of the invention in which the antibody comprises an Fc region that is a variant of the Fc region of SEQ ID NO: 13; so therefore the Fc region of the antibody of the elected species of the invention cannot comprise SEQ ID NO: 13 as in accordance with claim 38 (in an alternative).  
        
        4 Applicant has elected the species of the invention in which the antibody comprises an Fc region that is a variant of the Fc region of SEQ ID NO: 13; so therefore the Fc region of the antibody of the elected species of the invention cannot comprise SEQ ID NO: 13.  Therefore because according to claim 39 the amino acid sequence of the Fc region of the antibody is SEQ ID NO: 13 (in an alternative), claim 39 does not read on the elected species of the invention.  Then, with regard to claims 40-44, 46, 47, and 50-52, Applicant has elected the species of the invention in which the antibody has an Fc region comprising the amino acid sequence of SEQ ID NO: 13 but for the replacement of the amino acids at positions 235, 239, 236, 252, 254, 256, 434, 436, 438, and 440 by arginine, lysine, arginine, tyrosine, threonine, glutamine, tyrosine, valine, arginine, and glutamine, respectively.  None of claims 40-44, 46, 47, and 50-52 is directed to the antibody of the elected species of invention.  As example, claim 46 is not drawn to the invention in which the antibody comprises an Fc region comprising an amino acid sequence of the Fc region of a native IgG molecule (e.g., SEQ ID NO: 13) in which the amino acid at position 252 has been replaced (and more particularly by tyrosine) and/or in which the amino acid at position 438 has been replaced (and more particularly by arginine).  
        5 The fact that some antibodies having unspecified structures exhibit antigen binding affinity that differs depending upon pH and calcium ion concentration is immaterial if the elected species of the invention utilizes an antibody that exhibits antigen binding affinity that varies depending upon pH. 
        6 See, e.g., Figure 11.
        
        7 Notably, too, it is not immediately evident that “clone 278 antibody” is an antibody having the structural features of the antibody that is utilized in practicing the elected species of the invention, which comprises an Fc region comprising the amino acid sequence of SEQ ID NO: 13 but for the replacement of the amino acids at positions 235, 239, 236, 252, 254, 256, 434, 436, 438, and 440 by arginine, lysine, arginine, tyrosine, threonine, glutamine, tyrosine, valine, arginine, and glutamine, respectively, though according to the disclosure at page 223 the antibody comprises a heavy chain comprising SEQ ID NO: 45 and a light chain comprising SEQ ID NO: 46. 
        8 As noted above, Applicant elected the species of the invention in which the antigen recognized by the antibody administered to the subject is IgE.
        
        9 See M.P.E.P. § 2172 (II).
        10 See, e.g., page 40 of the specification.
        
        11 See, e.g., Ramos et al. (Rev. Assoc. Med. Bras. (1992). 2012 Jan-Feb; 58 (1): 26-32); see entire document (e.g., the abstract).
        12 To employ the claimed method in the treatment of some condition, disorder or disease, depending upon the identity of the “antigen”, would clearly require further research, which should be regarded as constituting part of the inventive process.  Because the specification does not disclose a currently available, “real world” use for each and every embodiment of the claimed invention, the requirements set forth under 35 U.S.C. § 112, first paragraph, have not been met.  Moreover, the existing information disclosed by the specification would merely provide the artisan with an invitation to perform such investigations, which might ultimately lead to a derivation of a specific benefit, or which might not; and in either case, an immediate benefit could not be derived from the use of the claimed invention because the existing information is insufficient to enable the artisan to use the claimed method in any manner to provide an immediate benefit.  Applicant is reminded that although the disclosure of the claimed method might tomorrow command the grateful attention of the public, a patent is not a hunting license and it is not a reward for the search, but compensation for its successful conclusion.   
        
        13 Applicant has remarked that the specification describes a theoretic mechanism that may explain the antigen-reducing effect of an anti-IgA antibody at pages 165-167 of the specification; it is however unclear if it is reasonably expected that the amount of any and all antigens in the blood might be reduced by this mechanism since each different antigen and each different antibody that binds to the antigen might have different properties. 
        14 See, e.g., Ito et al. (FEBS Lett. 1992 Aug 31; 309 (1): 85-8); see entire document (e.g., the abstract).  Ito et al. teaches that amino acid replacements in the primary structure of an antibody unpredictably affect the antigen-antibody interactions at different pH values (see, e.g., the abstract).  See also Murtaugh et al. (Protein Sci. 2011 Sep; 20 (9): 1619-31); see entire document (e.g., the abstract).
        15 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        16 Claim 28 of the copending application has been canceled but the claim was drawn to an antigen-binding molecule (e.g., an antibody) that binds to an antigen with higher affinity at pH 7.4 than the antibody binds to the antigen at pH 5.8.
        17 The instant claims are directed to an antibody that has a KD(pH5.8)/KD(pH7.4) value, defined as the ratio of KD for the antigen at pH 5.8 and KD for the antigen at pH 7.4, of 2 or higher (e.g., 40-1000).
        18 The instant claims are directed to an antibody that has a KD(pH5.8)/KD(pH7.4) value, defined as the ratio of KD for the antigen at pH 5.8 and KD for the antigen at pH 7.4, of 2 or higher (e.g., 2-10000).